Citation Nr: 1715644	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, claimed as due to an undiagnosed illness.  

2. Entitlement to service connection for lack of concentration, claimed as due to an undiagnosed illness.  

3. Entitlement to service connection for mental confusion, claimed as due to an undiagnosed illness.  

4. Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness.  

5. Entitlement to service connection for dizziness, claimed as due to an undiagnosed illness.  

6. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the RO. 

The Veteran was previously unrepresented. In April 2016, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of attorney Matthew D. Hill. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Veteran requested a Board video-conference hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video-conference hearing in accordance with his request. The RO should notify the Veteran and his attorney of the date, time and place of the hearing. See 38 C.F.R. § 20.704(b) (2016). After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



